Citation Nr: 1316410	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Aside from PTSD, a review of the record shows that the Veteran has been diagnosed with multiple psychiatric disorders, to include anxiety disorder, depression, and insomnia.  Thus, to adequately reflect the claim, the issue has been rephrased accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for right shoulder, right elbow, PTSD, and an acquired psychiatric disorder, to include anxiety and depression, disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has complaints of left shoulder pain that are not attributable to a disease or injury incurred in service and there are no objective indications of a qualifying chronic disability underlying such symptoms at any time during the claim. 

2.  The Veteran has complaints of left elbow pain that are not attributable to a disease or injury incurred in service and there are no objective indications of a qualifying chronic disability underlying such symptoms at any time during the claim.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service, nor may a left shoulder disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A left elbow disability was not incurred in or aggravated by service, nor may a left elbow disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for service connection for left shoulder and elbow disabilities in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available service and post-service treatment records have been secured.  Furthermore, the Veteran was afforded a VA examination in March 2008 for his claims for service connection for left shoulder and left elbow disabilities.  The examination report sufficiently addresses the Veteran's claims.  Review of the examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate conclusion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision with respect to these issues.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, the Veteran has declined the opportunity to present testimony in support of his claims.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that he has left shoulder and left elbow disabilities that were incurred in or caused by his active military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

With respect to continuity of symptomatology, the United States Court of Appeals for the Federal Circuit recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is specifically listed.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for arthritis will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following the Veteran's date of discharge from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board notes that the Veteran claims to have served in Saudi Arabia during active service and his service treatment records show that he was medically cleared for assignment in Saudi Arabia for a period of 98 days in June 1987.  However, consideration under 38 C.F.R. § 3.317 as to whether complaints of left shoulder and elbow pain may be entitled to presumptive service connection attributable to an undiagnosed illness is not warranted in this case as the Veteran is not considered to be a Persian Gulf Veteran.  A "Persian Gulf Veteran" is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Persian Gulf period of war dates from August 2, 1990, through date to be prescribed by Presidential proclamation or law.  See 38 C.F.R. 3.2(i).  In this case, the Veteran's June 1989 discharge from service predates the Persian Gulf War Period.  Thus, consideration of service connection under 38 C.F.R. § 3.317 is not warranted.

Turning to the evidence, a review of the Veteran's service treatment records is essentially negative for any indication of complaint, injury, findings, or diagnosis pertaining to the left shoulder and left elbow.  The Veteran did sustain a contusion of his left hand when a board was dropped on it in October 1985, however, there were no complaints or findings pertaining to the left shoulder or elbow at that time, or anytime thereafter.  June and December 1988 dental reports of medical history show that the Veteran denied any history of arthritis.  During separation examination in May 1989, the Veteran's report of medical history was positive for history of swollen and painful joints.  The examiner remarked that the Veteran's report of painful and swollen joints pertaining to back and right elbow pain.  Thee examiner's remarks also contained notation that the Veteran reported a sports-related fracture of his left clavicle during childhood without complications or sequelae.  All other significant medical history was denied and physical examination of the upper extremities during separation examination was normal.

Post-service VA and private treatment records show reports of pain pertaining to the right shoulder and elbow, however, they are negative for complaint, finding, or diagnosis pertaining to the left shoulder and left elbow.  They further show that the Veteran is or has taken multiple pain medications for neuropathic pain associated with his non service-connected type II diabetes mellitus, initially diagnosed in 1995.  An October 1995 private treatment record indicates that the Veteran's past medical history is significant for myalgias "from Gemfibrozil," (medication used for treatment of high cholesterol and triglyceride levels).  A January 2007 private treatment record shows that the Veteran fell on stairs while working as a mail carrier at that time which resulted in "multiple contusions."  On October 2007, he denied any joint pain, swelling, or weakness.  In December 2007, he experienced mid low back pain related to shoveling snow.  In January 2009, a VA bone density study status-post gastric bypass surgery (due to absorption concerns) was read as normal.  

As noted above, in March 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left shoulder and left elbow disabilities.  The Veteran reported an onset of left elbow pain in 1987.  He could not recall any injury of his left elbow but he was reportedly told during service that there was arthritis in his left elbow.  Left elbow complaints during examination included pain 30 to 40 percent of the time and increased pain with lifting and holding.  He denied any medical evaluation of his left elbow since discharge from active service in 1989.  As to his left shoulder, the Veteran reported onset of left shoulder pain in 1989 with gradual onset of pain and without injury.  He stated that his left shoulder pain was evaluation during separation examination and no additional treatments were recommended.  There was no mention as to any post-service treatment for left shoulder pain.  Left shoulder complaints at the time of examination included intermittent mostly anterior and lateral pain (about 10 percent of the time) and intermittent stiffness, worse with weather changes and lifting.  The Veteran reported that current treatments for left shoulder and elbow pain included daily general stretches and Vicodin about one per day, however, it was generally for right shoulder pain.  Post-service military injuries included a workers compensation left elbow injury in 1994 when he was hit by a box.  Occupationally, from 1989 to 1999, the Veteran's occupation involved physical restraint of mentally and developmentally impaired individuals with a probable physical work capacity of medium to heavy.  Physical examination revealed no constitutional symptoms of arthritis or inflammatory arthritis.  Examination of the left shoulder and left elbow was negative for tenderness, effusion, edema, redness, heat, inflammation, abnormal movement, instability, scar, and guarding of movement.  Range of motion of the left shoulder and left elbow was unlimited and without pain.  Strength was normal (5/5).  There was no instability of the left elbow and impingement and instability testing of the left shoulder was also negative.  There were no additional functional limitations of the left shoulder or elbow joints, to include no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint due to pain, weakness, fatigability, lack of endurance, or incoordination.  

Following review of the claims file, review of the Veteran's reported and documented medical history, and a thorough physical examination of the Veteran, the examiner concluded that there is no diagnosis of the Veteran's claimed left shoulder and elbow conditions because, although there are intermittent symptoms, there is no current clinical objective evidence of disease or pathology.  Given the lack of diagnosis of the claimed left shoulder and left elbow disabilities, an etiological opinion could not be given.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran's subjective complaints of intermittent left shoulder and left elbow pain and stiffness have not been attributed to clinical diagnoses or underlying disability, and as such, do not constitute disabilities for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  The March 2008 VA examiner's findings that there is no current diagnosis of any such disabilities given the absence of clinical or pathological findings on examination is consistent with the absence of complaint, finding, or diagnosis of any left shoulder or left elbow condition in the Veteran's service and post-service treatment records.  Such findings, or lack thereof, definitively demonstrate that the Veteran does not have a current disability of his left shoulder and/or left elbow.  

In the absence of chronic pathological processes associated with the Veteran's claimed left shoulder and left elbow conditions, there is no reasonable basis to establish service connection.  Accordingly, in the absence of objective evidence of a current disability during the period of the claim, service connection for left shoulder and left elbow disabilities is not warranted on any basis and must be denied.

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Veteran, as a lay person, is competent to note what he experiences, including intermittent pain and stiffness of his left shoulder and left elbow.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Here, the Board acknowledges that the claimed left shoulder and left elbow disabilities, if found to be in existence at any time during the claim, may be capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Indeed, the Veteran also has an occupational history of working as an inpatient aid with individuals who are developmentally and mentally ill.  

However, the Board does not find the Veteran's reports of symptoms of left shoulder and elbow disabilities, with onset during service and continuing intermittently yet continuously to the present time, to be credible and thus such reports are entitled to no probative weight.  While the Veteran's service and post-service treatment records contain notation that he sought treatment for joint pain in other areas both during an after service, such records are negative for any complaints, findings, or diagnosis pertaining to left shoulder or left elbow pain or stiffness both during and after service.  

In this regard, the Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding the left shoulder and left elbow during or after service.  Rather, the Board is relying also on the fact that the Veteran specifically detailed instances of in-service joint pain during separation examination, which contained no mention of the left shoulder or left elbow, and he specifically denied any other medical complaints.  Moreover, post-service treatment records show that as recently as October 2007, the Veteran explicitly denied any joint pain, swelling, or weakness.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains an instance in which the Veteran specifically denied having any relevant symptoms or provided a contrary history.  Therefore, the Board finds that the facts of this case are distinguishable from Buchanan.  Consequently, the Board concludes that the current assertions by the Veteran as to experiencing a continuity of symptomatology since service not credible. 

Having found that there is no credible evidence of a continuity of symptomatology since service, the Board finds that the Veteran, as a lay person, is not otherwise competent to link current complaints of left shoulder and left elbow pain and stiffness to either injury or symptoms that he claims to have experienced during and since military service.  Therefore, the Board finds the complaints and findings documented by the health care providers discussed above, and the conclusion of the March 2008 VA examiner that there is no diagnosis pertaining to the Veteran's claimed left shoulder and left elbow disabilities, to be far more probative on the issue of whether the Veteran has current left shoulder and left elbow disabilities.  
 
In this circumstance, the Board gives more credence to the March 2008 VA examiner's findings as they were based on medical evaluation and testing by a licensed physician who has the requisite training, knowledge, and experience to render a diagnosis and medical opinion rather than the Veteran whose contentions pertaining to the claimed left shoulder and left elbow disabilities the Board has found to be not credible.

In summary, considering the medical evidence of record, the Veteran's statements and contentions, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for left shoulder and left elbow disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left elbow disability is denied.


REMAND

As to the issues of entitlement to service connection for a right shoulder disability, a right elbow disability, PTSD, and an acquired psychiatric disorder to include anxiety and depression, the Board finds that additional development is warranted prior to adjudication of the claims.

Right Shoulder/Right Elbow 

The Veteran essentially contends that he has current right shoulder and right elbow disabilities related to injury of his right shoulder and elbow during service.  Specifically, he contends that he sustained a hyperextension injury of his right shoulder and elbow while jumping from the back of a truck while closing the trucks rolling back door when he jumped from the truck holding the strap attached to the door when the door got stuck and did not close.  During the March 2008 examination, the Veteran indicated that he was told during service that he had arthritis in his right shoulder and elbow.  The Board further notes that the Veteran's service treatment records show that he reportedly played racquetball numerous days a week for up to 6 hours a week.  See April 1989 weight management treatment note.

The Veteran's service treatment records show initial complaints of right elbow pain since 1 week prior in November 1986.  It was noted that he was very athletically active with bowling, football, and softball.  Diagnostic assessment was epicondylitis, treated with lidocain.  It was noted that he may need a splint or physical therapy.  In March 1987, he complained of right elbow pain, crepitance, and paresthesia along the ulnar nerve distribution, especially on extension, without history of trauma.  Diagnostic assessments were bursitis of the right elbow and ulnar nerve compression syndrome.  He was treated with Indocin and x-ray of the right elbow and blood testing (RH Factor and ASO) were ordered.  On re-evaluation three days later, physical examination of the right elbow was normal and laboratory diagnostic studies were negative for rheumatoid and anti-nuclear factors.  ASO was less than 100272.  Diagnostic assessment was muscle strain.  In June 1987, the Veteran denied any current or ongoing medical problems or medications and he was medically cleared for assignment overseas.  June and December 1988 dental reports of medical history show that the Veteran denied any history of arthritis.  An April 1989 weight control clinic note shows that the Veteran denied any medical reason that prevents exercise.  He played racquetball three times or six hours a week.  He was medically cleared for a 90 day exercise program.  During separation examination in May 1989, the Veteran reported a history of a painful right elbow joint since 1986, treated with medication.  Physical examination at that time was normal as to the upper extremities.  

Post-service VA and private treatment records show that the Veteran had a work-related injury of his right arm while restraining a patient in 2000 that required surgical treatment.  The Veteran alluded to the 2000 injury and surgical treatment being a workman's compensation injury.  There is no indication that workman's compensation records have been requested.

There is no further indication of right shoulder or elbow pain until 2005.  A September 2007 private treatment note shows that he Veteran had a past medical history of a right distal tendon rupture and repair in 2000.  At that time, there was no joint pain, swelling, or weakness.  Physical examination at that time was negative for musculoskeletal or joint tenderness or deformity.  A January 2009 VA treatment note shows that the Veteran was diagnosed with chronic right upper extremity pain following his report of a right upper extremity injury during service.  He stated that he did not experience immediate pain but it has become a problem over the years.  On physical examination there was anatomical limitation in lifting the right arm which the Veteran could not elevate above shoulder level.  There was also a permanent flexion deformity and the Veteran was unable to completely extend his arm but about 20 degrees.  An April 2009 VA treatment note shows that the Veteran developed a lot of pain in his right shoulder subsequent to repair of a torn biceps tendon.  In February 2010, VA treatment records show that the Veteran reported an onset of right shoulder and elbow pain 20+ years prior, which he related to the above described hyperextension injury of his right upper extremity during service.  He reported post-service treatment with exercise and a TENS unit by his wife at that time who was reportedly employed as an occupational therapist.  He denied any further diagnostic imaging or orthopedic evaluation.  Impingement testing of the right upper extremity was positive at 90 degrees and it appeared to be anatomic verses painful impingement.  X-ray examination was ordered.  During a subsequent February 2010 physical therapy consultation, diagnostic assessment was signs and symptoms consistent with impingement of the right should with general decreased strength and range of motion.  

The Veteran was afforded a VA examination of his right elbow and shoulder in March 2008.  He reported a past workers compensation injury to his right elbow in 2000 that resulted in rupture of the tendon.  He was treated surgically with tendon reattachment followed by physical and occupational therapy and a brace for several months.  The examiner review the Veteran's service treatment records and documented all episodes of complaints of elbow treatment during service with the exception of a right ulnar nerve compression syndrome in March 1987.  Following a review of the claims file, to include the Veteran's service treatment records, and examination of the Veteran, the examiner diagnosed adhesive capsulitis of the right shoulder and mild limitation of motion of the right elbow.  The examiner opined that such conditions are less likely than not caused by or the result of military service.  As to the right shoulder, the examiner reasoned that there is no specific documentation of a right shoulder condition during service or for many years after discharge.  As to the right elbow, the examiner opined that there is scant documentation of a right elbow condition during service and there is an intervening interceding post-service history of a significant work-related traumatic injury of the right elbow with objective evidence of surgical repair.  

Given that it appears that the medical record was incomplete at the time of the March 2008 VA examination in that workman's compensation records had not been requested or obtained for review, additional VA and private treatment records have since been associated with the record, and the March 2008 VA examiners failure to explain why findings and diagnoses of the Veteran's current right elbow and shoulder disabilities are related to the workman's compensation injury verses in-service findings and diagnoses pertaining to the right elbow, the Board finds that an additional VA examination with medical opinion is warranted as to the Veteran's current right elbow and right shoulder disabilities.  

PTSD/Acquired Psychiatric Disorder, to Include Anxiety and Depression

The Veteran contends that he has current diagnoses of PTSD, anxiety, and depression, each of which had onset during or are caused by or otherwise related to his active military service.  Specifically, as to PTSD, the Veteran has asserted that while acting as the head of Morale, Welfare and Recreation on the base where he was stationed in Riyadh or Bahrain, Saudi Arabia during the summer of 1987, he befriending Saudi Guard members who took him to witness the beheading of two Saudi citizens and alleged criminals.  The Veteran was sitting within feet of the beheading and he immediately felt immense guilt for witnessing the event.  Upon getting ready for a shower that night, he noticed blood spatter on his clothing which made him vomit for the remainder of the night and he was unable to eat for the next few days.  He stated that he still has vivid images of this event and he can smell blood and sweat from that day.  He stated that when he did mention this to a doctor during service, he was told to deal with it as service members saw worse in Vietnam, thus, he never mentioned it another doctor.  He reported that he has lost his ability to trust others due to his Saudi "friends" taking him to witness this event and his doctor's reaction to his report of the event.  

The Veteran's service treatment records show that he sought treatment secondary to mental conflict in June 1988 due to stress from current situations.  Complaints included intermittent nausea, mild sleep disturbance, and increased appetite.  There were no outward signs of anxiety or depression.  In November 1988, the Veteran's commander referred him to the mental health clinic due to poor job performance since approximately three months earlier.  Complaints at that time included increased appetite, anxiety, depression, irritability, and decreased energy.  He reported stress related to his job, weight, and marital concerns.  He and his wife were expecting a child in January 1989, which the Veteran wanted to keep and his wife wanted to place for adoption.  It was noted that he had previously received mental health treatment for family and marital issues in June and August 1988.  Diagnostic assessment was a life circumstance problem.  There was no diagnosed personality disorder, however, traits included being action and control oriented.  He did well when he was in charge and set things up his way but he was not a very good follower.  Cognitive therapy was to continue to decrease stress and weight.  On December 13, 1988, the Veteran was seen in the Mental Health Clinic at the US Air Force Hospital in Hahn, Germany, however, there are no associated clinical treatment notes pertaining to that visit.  On separation examination in May 1989, the Veteran denied any history of frequent trouble sleeping, nervous trouble of any sort, and depression or excessive worry.  During examination, the Veteran was reported to be psychiatrically normal.   

A review of the Veteran's incomplete service personnel records and performance evaluations, which appear to have been submitted by the Veteran himself, show that served as a fitness and recreation specialist with excellent performance reviews until June 1988 when he began to show no sense of urgency as the intramural director, and he rarely showed initiative or applied his knowledge and skills in accomplishing assigned responsibilities.  A non recommendation action for six months was also noted due to unsatisfactory performance in the weight management program.  The narrative reason for separation as stated on the Veteran's DD Form 214 was exceeding Air Force weight standards.    

The Veteran was afforded a VA mental disorders examination in March 2008.  The examiner noted that the Veteran's service treatment records showed diagnosis of a life circumstances problem when he was having difficulty with his wife (a fellow service member at the time) over whether or not they should keep their child that was born during service.  Following a review of the Veteran's service treatment records and examination of the Veteran, the examiner diagnosed anxiety disorder not otherwise specified.  The Veteran claimed that such diagnosis is related to his military service because he witnessed the beheading of two Saudi citizens during service with subsequent intrusive thoughts where he could see the incident happening and smell it.  He gave another example of a time that he was frightened due to an unexpected loud noise so he has an exaggerated startle response.  He gave another example of being pinned to the ceiling of plane that he was riding in that took a nose dive so he now avoids going on planes and avoids the Minneapolis VAMC because an airport is nearby.  He told another story of having a bad experience with a therapist who he asked for help with his son so he no longer trusts therapists.  The Veteran suggested that he had PTSD and he reportedly tried to get help many times but he was told that he did not have a problem and to get over it.  

The March 2008 examiner noted that the she did not assess the Veteran for PTSD because he did not bring up the aforementioned traumatic in-service events until he was asked how is current anxiety disorder is related to service.  The examiner further stated that the Veteran did not mention any symptoms of PTSD when asked what his mental health issues were.  As to his anxiety disorder not otherwise specified, the examiner opined that it is less likely as not related to mental health treatment during service.  The examiner did not provide any supporting rationale for that opinion.  

Post-service private treatment records subsequently associated with the claims file from Dr. MT show that the Veteran was taking prescribed medication for insomnia in 2005.

Post-service VA treatment records dating since December 2005 show diagnoses of PTSD, depression, and anxiety.  In January 2007, the Veteran reported that he was diagnosed with PTSD 15 years prior by a private psychiatrist and he was treated with medication.  

During an August 2008 psychiatry consultation the Veteran reported that he had experienced anxiety and insomnia for many years which had increased related to family stress.  He stated early on that he is distrustful of therapists due to an experience in which confidentiality was broken and boundaries were breached in his ex-wife's relationship with a psychiatric therapist.  He reported frequent worry about issues unrelated to service and nightmares about relationship issues.  Problems associated with military service included an attack on his compound while serving in Saudi Arabia in 1987 where his unit served as a support AWAC fighters over the Persian Gulf; nightmares and intrusive thoughts concerning his witnessing of the beheading of two Saudi citizens, and; fear of airplanes due to a traumatic incident while flying over the Gulf when the plane took a nose dive and he was pinned to the ceiling of the plane.  The Veteran stated that he underwent VA examination on prior occasion that ruled out PTSD, however, the examiner had only asked him what kind of day he was having.  He reported past mental health treatment 9 years prior with family and individual therapy.  The clinical nurse specialist noted that the Veteran gave somewhat contradictory responses during the interview.  She diagnosed anxiety disorder not otherwise specified, depression not otherwise specified, and rule out PTSD.  While the Veteran described traumatic military experiences and symptoms suggesting possible PTSD, verification of the incidents described may be important.

In October 2008, a VA psychiatrist indicated that he verified that the Veteran has established diagnosis of PTSD and has had treatment for it, however, the method of verification was not described nor was it indicated whether his prior diagnosis of PTSD was based on his claimed military stressors.  Moreover, it was not indicated whether or how the claimed military stressors had been verified.  

VA treatment records dating through February 2010 show ongoing diagnosis and treatment for PTSD, anxiety, and depression.  Additionally, a statement received in May 2009 from a VA licensed clinical social worker states that the Veteran was receiving treatment at VA for PTSD, anxiety, and depression related to his military service.  Again, however, no rationale for diagnosis of PTSD and the conclusion that such disorders are related to military service was given.   

In March 2010, the U.S. Army & Joint Services Records Research Center (JSRRC) coordinator created a formal finding of unavailability of information required to corroborate the Veteran's claimed stressor associated with his claim for service connection for PTSD.  Specifically, as to the stressor pertaining to the beheading of two Saudi citizens, it was found that the stressor is not combat related and unverifiable through research since it is an isolated incident that was not witnessed by another soldier other than members of the Saudi Guard.  The information received did not met the minimum level of detail needed for VA to seek assistance from the JSRRC.  Thus, further efforts to research the Veteran's claimed stressor would not likely provide any verifiable supporting data.

On review, however, the Board notes that the Veteran's complete service personnel records have not been obtained, thus, the Veteran's service in Saudi Arabia has not been verified.  Personnel records submitted by the Veteran show service in Germany, however, there is no mention of Saudi Arabia.  His service treatment records do show that he was medically cleared for a 98 day assignment in Saudi Arabia in June 1987.  

Similarly, it does not appear that complete mental health service treatment records related to individual and family counseling during active service have been obtained.  Specifically, a November 1988 mental health service treatment note states that the Veteran received prior mental health treatment for family and marital issues in June and August 1988, however, any associated clinical treatment records are not available for review.  Further, a stamp dated on December 13, 1988 suggests that the Veteran appeared for mental health treatment on that date at the US Air Force Hospital in Hahn, Germany, however, there is no associated clinical treatment record available for review.

Further, if the Veteran's service in Saudi Arabia is verified, although the Persian Gulf War period did not start until August 2, 1990, no attempt was made to corroborate the Veteran's claimed stressor of his compound coming under attack while stationed in Saudi Arabia in 1987 (see August 2008 VA psychiatry consult).  

The Veteran has also reported family and individual counseling following him obtaining custody of his second child in June 1999, however, associated treatment records have not been requested or obtained for review.  

Given that the record appears to have been incomplete at the time of the March 2008 mental disorders examination and because an evaluation of the Veteran's claimed PTSD was not performed, the Veteran should be afforded an additional VA mental disorders examination to determine the nature and etiology of any diagnosed psychiatric disorder found on examination, to include PTSD.  

Ongoing VA treatment records should also be obtained from the St. Paul VA Medical Center dating since February 2010.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and any other records repository deemed necessary and request the Veteran's complete service personnel records.  Also request verification of the Veteran's claimed service in Riyadh or Bahrain, Saudi Arabia as alleged in 1987.  Also request all clinical psychiatric service treatment records, to specifically include records of any individual, marital, and family counseling received during military service from June to August 1988 and individual psychiatric treatment received on December 13, 1988, at the US Air Force Hospital in Hahn, Germany as alluded to in the Veteran's service treatment records.  All attempts to obtain such records and verify the Veteran's service in Saudi Arabia in 1987 should be clearly documented in the claims file.  

2.  The RO/AMC must request from all appropriate records repositories, to include JSRRC, all records and geographic locations of service for the Veteran's unit of assignment in 1987 when he was allegedly stationed in Saudi Arabia and the compound where he was stationed came under attack as alluded to during an August 2008 VA psychiatry consultation.  All pertinent follow-up must be undertaken and all attempts to corroborate the claimed stressor should be clearly documented in the claims file.

3.  Thereafter, the RO/AMC must make a determination for the record for review by the VA examiner who performs the examination requested herein as to whether the alleged stressor has been verified.

4.  The RO/AMC must seek the Veteran's assistance in obtaining necessary information sufficient to enable VA to obtain and associate with the claims file copies of the Veteran's records regarding Workers' Compensation benefits, if any, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based, to specifically include records pertaining to a ruptured tendon in the right arm with surgical repair in 2000.  The RO/AMC must make reasonable efforts to obtain such records, including at least one follow-up request if no response is received; and any other further attempts in accordance with law.

5.  The RO must contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him for a psychiatric disorder, to include PTSD, and disability of his right upper extremity since his discharge from military service in June 1989, and that he provide clarification as to the exact date and location where he received diagnosis and treatment for PTSD by a private psychiatrist in the 1990s  as alluded to in a January 2007 private treatment record.  After securing the necessary release, if any, the RO/AMC should obtain any records which are not already in the claims file.

Additionally, ongoing VA medical and psychiatric treatment records, if any, must be obtained from the St. Cloud VAMC dating since February 2010.   

If the RO/AMC cannot locate the requested records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

6.  Thereafter, schedule the Veteran for a VA mental disorders examination to determine the nature, onset, and etiology of any diagnosed acquired psychiatric disorder, to include anxiety, depression, and PTSD.  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  For each diagnosed psychiatric disorder the examiner must address whether it is at least as likely as not that the disorder is related to service.  The examiner must provide a complete written rationale for any opinion offered.  In so doing the examiner must:

(a) Explain the basis for each diagnosis offered, and how that diagnosis is justified under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b) If the criteria for a diagnosis of PTSD have been satisfied, the examiner must comment upon the presence or absence of any link between that diagnosis and any verified in-service stressor. (An August 2008 psychiatry consultation and a February 2010 stressor statement received from the appellant provide information as to his claimed stressors, but as of the date of this remand, no stressor has been independently verified, or shown to be consistent with the time, place and circumstances of his service.  That finding may change depending on the results from development outlined above.)  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.

(c) The examiner must consider the lay statements of the Veteran.

7.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature, onset, and etiology of any right elbow and right shoulder disability diagnosed during examination and diagnosed since the claim for service connection was received in November 2007 (see above).  All indicated tests must be accomplished.  The claims folder, to include any relevant records in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge that this review was completed.  For each diagnosed disability of the right arm and right shoulder, the examiner must address whether it is at least as likely as not that the disorder is related to service and right elbow findings and diagnoses therein.  The examiner must provide a complete written rationale for any opinion offered.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

8.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the examination reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.

9.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


